Citation Nr: 0943900	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-39 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1966 to May 1968. He was awarded the Combat Infantryman's 
Badge for service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

Bilateral hearing loss was not present in service or shown 
for many years thereafter, and hearing loss is not otherwise 
related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this appeal, in an April 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection for bilateral hearing loss as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The July 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of the April 2005 
letter.  

The Board notes that the Veteran was provided specific notice 
regarding VA's assignment of disability ratings and effective 
dates only after adjudication of the claim with his October 
2006 statement of the case.  However, the absence of such 
pre-adjudication notice is not shown to prejudice the 
Veteran.  Because the Board herein denies the claim for 
service connection, no disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in May 2005, that examination was considered 
along with the Veteran's claims file in an additional opinion 
for compensation and pension in June 2005.  Together, the 
Veteran's May 2005 examination and June 2006 supplemental 
opinion are fully adequate for the purposes of determining 
whether the medical evidence shows that the Veteran's 
bilateral hearing loss was incurred in or aggravated by 
service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If sensorineural hearing loss becomes manifest to a degree of 
10 percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b).






Factual Background

The Veteran's service treatment records include a pre-
induction report of medical examination dated in September 
1964.  In this examination, it was reported that clinically, 
no hearing loss was detected.  An April 1966 pre-induction 
report additionally noted that the Veteran's ears were found 
to be normal, that the Veteran had had an operation on his 
throat sixteen years prior and that the Veteran's soft palate 
area was scarred on the right side.  An April 1966 letter 
from private physician Dr. S.H. included in the Veteran's 
service records stated that at two and a half months old, the 
Veteran was found to have a tumor on the nasopharynx which 
was found to be a teratoma on removal.  It was further noted 
that since that time the Veteran had no complaints and his 
throat was found to be unremarkable with the exception of a 
defect in the right side of the palate from the tumor removal 
surgery.  The Veteran's service treatment records were silent 
as to any ear or hearing trouble.  The Veteran's March 1968 
separation examination noted normal ears.  In his May 1968 
report of medical history, the Veteran reported that did not 
have nor had he had hearing loss.

Private treatment notes from Dartmouth-Hitchcock Medical 
Center (Dartmouth Medical Center) dated in July 1991 noted 
that the Veteran reported to the center for an audiological 
evaluation with complaints of hearing loss on the right side.  
The Veteran related that he had occasional feelings of 
fluctuating hearing in his right ear and felt that the right 
ear hearing was worse than the left.  On examination, pure 
tone air conduction in the left ear was reported as within 
borderline normal limits through 1,000 Hertz (Hz) with a mild 
hearing loss at 2,000 Hz sloping further to a moderate loss 
of hearing in the higher frequencies.  In the right ear, it 
was noted that a mild loss of hearing through 2,000 Hz was 
found, sloping to a moderate to severe loss of hearing in the 
higher frequencies.  

An August 1991 treatment note from Dartmouth Medical Center 
stated that the Veteran reported that he had had bilateral 
hearing loss over the past few years, more severe on the 
right side.  The Veteran provided a history of significant 
noise exposure going back twenty years with gunfire in 
Vietnam.  On examination, the Veteran's right tympanic 
membrane was described as somewhat retracted but mobile.  The 
left ear was found to be within normal limits.  The attending 
physician, Dr. J.O.D., stated that the Veteran had bilateral 
sensorineural hearing loss, most likely due to previous noise 
exposure.  It was noted that, in addition, the Veteran had a 
mild conductive hearing loss on the right side due to 
Eustachian tube obstruction which, Dr. J.O.D. opined, may 
have been due to previous surgery in childhood.  It was also 
noted that the Veteran smoked in the past and thus there was 
some concern about neoplasty change in the nasopharynx.  

Dartmouth Medical Center treatment records dated in September 
1991 show that the Veteran underwent a right myringotomy and 
pharyngoesophageal tube insertion.  A post operative 
diagnosis of right serous otitis media with post surgical of 
the right side of the nasopharynx was given.  Dartmouth 
Medical Center treatment notes dated October 1991 noted that 
a month after the his surgery, the Veteran reported 
improvement in his hearing on the right side.  

Private treatment notes from the Madison Avenue Speech and 
Hearing Center dated November 1994 reported that the Veteran 
had 80 percent speech discrimination in the right ear and 88 
percent speech discrimination in the left ear.  These notes 
also contain an audiology examination which appears to show 
bilateral sensorineural hearing loss.  However, the report is 
comprised of uninterpreted graphic representations of 
audiometric data.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (Board may not interpret graphical representations of 
audiometric data).

In a statement included with his October 2004 application for 
compensation and pension, the Veteran stated that his hearing 
loss was a result of his service in Vietnam.  The Veteran 
stated that he routinely participated in heavy combat and 
could remember instances where he was pinned down next to a 
60 caliber machine gun and exposed to the firing of 175 
millimeter howitzers during a TET offensive.  The Veteran 
stated that during his discharge medical examination, he was 
told that he had hearing loss.  He further stated that over 
the years his hearing had deteriorated to the point where he 
could not function without hearing aids in both ears.

In May 2005, the Veteran was afforded a VA examination.  It 
was noted that the Veteran's claims file was not received for 
review and that an opinion was not requested.  The Veteran's 
chief complaint was stated as bilateral hearing loss.  During 
his examination, the Veteran attributed his hearing loss to 
the use of 155 and 175 millimeter howitzer cannons and 
artillery fire during the Vietnam War.  The Veteran reported 
an incident of acoustic trauma when he was ambushed in the 
field, stating that he jumped next to a fellow officer who 
was firing an M60 machine gun close to his right side.  The 
Veteran stated that as a result he sustained a temporary 
threshold shift in his hearing with partial recovery.  He 
stated that his hearing loss had been gradual since his 
military service.

The Veteran reported that he had not been exposed to noise 
occupationally and that he worked as a telephone engineer for 
forty years.  The Veteran additionally reported no 
recreational noise exposure.  Pure tone thresholds, in 
decibels, were as follows: 


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
50
50
65
60
65
60
LEFT
40
50
65
60
65
60

Speech audiometry revealed speech recognition ability of 88 
percent for the right ear and 86 percent for the left ear.  
The examiner noted moderate to moderately-severe 
sensorineural hearing loss between 500 and 4000 Hz  in the 
right ear and mild to moderately-severe sensorineural hearing 
loss from 500 to 4000 Hz in the left ear.

In June 2005, the RO requested that the Veteran's claims file 
be returned to the VA medical center for review and that an 
opinion regarding the Veteran's claimed hearing loss be 
provided.  It was noted that an opinion should be rendered as 
to whether the Veteran's hearing loss was as least as likely 
as not related to his noise exposure in service.  
Accordingly, in June 2005, in response to the RO's request, a 
medical opinion was provided by the Veteran's May 2005 VA 
examiner.  The Veteran's examiner stated after a review of 
the claims file that the Veteran's pre-induction physical 
revealed normal hearing bilaterally at 500, 1,000, 2,000, 
3,000 and 4000 Hz and his separation physical examination 
revealed normal hearing bilaterally at 500, 1,000, 2,000 and 
4,000 Hz.  The Veteran's examiner stated that based upon his 
normal hearing at the time of discharge, the Veteran's 
hearing loss was not due to military noise exposure.

In his June 2006 notice of disagreement, the Veteran stated 
that at the time of discharge, his hearing was found to have 
worsened.  The Veteran stated that his induction was delayed 
due to an investigation of surgery he had as an infant and 
that after about two weeks of investigation he was inducted 
into the Army.  He asserted that his condition, the residuals 
of his nasopharynx operation, pre-existed service and was 
aggravated by military service in Vietnam.  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  The Board also notes that service 
connection has been granted for tinnitus, evaluated as 10 
percent disabling.

Initially, it must be noted that the veteran is a combat 
veteran and is entitled to the application of 38 U.S.C.A. § 
1154(b) (West 2002).  Section 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service connected.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  Rather, it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  Id.  Section 
1154(b) addresses the combat veteran's ability to allege that 
an event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The Veteran contends that his bilateral sensorineural hearing 
loss is due to his noise exposure in service.  Specifically, 
in his October 2004 claim for compensation and pension and 
his June 2006 notice of disagreement, the Veteran asserts 
that the residuals of his childhood surgery were aggravated 
by service and as a result he sustained hearing loss.  

In this case, the record is silent as to any complaints of or 
symptoms showing hearing loss within a year of service.  In 
August 1991, the Veteran reported hearing loss "over the 
past few years." Therefore, the Veteran's hearing loss 
cannot be presumed to have been incurred during service under 
38 C.F.R. § 3.307. 

Additionally, the record does not contain any nexus opinions 
connecting the current bilateral hearing loss disorder to the 
Veteran's  period of service.  While Dr. J.O.D. at Dartmouth 
Medical Center stated in August 1991 that the Veteran's 
bilateral sensorineural hearing loss was most likely due to 
previous noise exposure, he did not specify that that noise 
exposure occurred during the Veteran's service.  
Additionally, he also stated that the Veteran had a mild 
conductive hearing loss on the right side due to Eustachian 
tube obstruction due to the Veteran's surgery in childhood 
and that there was a question as to the effects of the 
Veteran's history of smoking on his nasopharynx as well.  The 
Board finds that Dr. J.O.D.'s opinion does not adequately 
link the Veteran's in-service noise exposure with his current 
hearing loss.  The Board further finds probative the fact 
that during this visit with Dr. J.O.D., the Veteran reported 
that he experienced hearing loss only a few years prior which 
suggests that the Veteran's hearing loss began many years 
after service.

The Veteran's May 2005 VA examination and June 2005 VA 
opinion show that the Veteran currently suffers from 
bilateral hearing loss.  The VA examiner stated in June 2005, 
after having examined the Veteran and reviewing the Veteran's 
records, that the Veteran's hearing loss was not due to 
military noise exposure.  

The Board notes that the Veteran's June 2005 VA examiner was 
provided with the Veteran's service treatment records and 
private treatment records.  This fact, along with the 
certainty of the VA examiner's opinion in comparison to Dr. 
J.O.D.'s less-conclusive determination regarding the cause of 
the Veteran's hearing loss, compels the Board to conclude 
that Dr. J.O.D's opinion has markedly less probative value 
than that contained in the June 2005 VA opinion.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions 
without a factual predicate in the record are not considered 
probative).  The Board additionally notes that the Veteran's 
claims file contains absolutely no medical evidence which 
shows that the Veteran had any complications from a childhood 
operation to remove a tumor from his nasopharynx or medical 
evidence which shows that any condition related to his 
surgery was aggravated because of service.

The Board has taken the Veteran's assertion that his 
bilateral hearing loss is a result of service into 
consideration.  However, the Board notes that the Veteran did 
not file his claim for service connection until October 2004, 
thirty-six years after his discharge.  Such lapses of time 
are factors for consideration in deciding service connection 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, the Board notes that the Veteran is competent, as a 
lay person, to report on that which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The Board points out, however, that matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Although the Veteran is competent to describe the 
symptoms of his current hearing loss disability, he does not 
have appropriate medical training and expertise to 
competently render a probative (i.e., persuasive) opinion on 
a medical matter such as whether exposure to acoustic trauma 
in service caused or aggravated his condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have limited 
probative value.  

As bilateral hearing loss was not shown in service or until 
years thereafter, as sensorineural hearing loss was not shown 
to have been manifested to a compensable degree within one 
year of the Veteran's separation from active duty, and 
because the probative evidence of record indicates that such 
disability is not causally related to his active service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral hearing 
loss. As such, the claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


